McAlvay, J.
From a conviction of manslaughter respondent seeks a reversal upon several alleged errors, but one of which is considered necessary to discuss. The altercation, during which the shooting which resulted in death occurred, commenced by an unjustifiable assault by deceased upon respondent, his wife. She claimed that he knocked her down twice, and that she crawled on her hands and knees to her bed, where she got a revolver, and, when he violently assaulted her again, she was put in fear of great bodily injury, and shot in self-defense. There was evidence besides her testimony which raised *261an issue of fact as to whether or not the shooting was justifiable. In the submission of this question to the jury, an examination of the record satisfies us that no error was committed.
The details of the lives these people had led since a short time after their marriage are of such a character that in this opinion they are omitted as much as possible. Her testimony shows that at her husband’s solicitation she received men who were procured by him, and that both were supported from the proceeds of such traffic. She claims that, having been seriously sick for several days and still in that condition, her refusal to receive a man procured by her husband was the real cause of their last quarrel.
On rebuttal by the prosecution, the court, over the objection of respondent’s counsel, admitted the testimony of several witnesses tending to prove that respondent was a common prostitute before her marriage to Connelly. It was admitted by the court, as is claimed on behalf of the people, to meet respondent’s claim that prior to such marriage she had led a virtuous life. The record does not show that on direct examination she made any such claim. On cross-examination, in answer to questions propounded by the prosecutor, and which were objected to by her counsel, she did so testify. This testimony, which was brought out by the prosecution, is made the basis for the introduction of the testimony of these witnesses to contradict her. The testimonv objected to, if not admissible upon the ground claimed for it, was not material to the issue. As already stated, it was admitted upon a false assumption as to what respondent’s direct examination contained, and for the purpose of contradicting it. Respondent had not made her character for chastity before her marriage to Connelly an issue in the case. The rule in this criminal prosecution is that she alone could make that issue. To allow the prosecutor to make it by improper cross-examination would abrogate the well-settled rule above stated. We conclude that both the cross-examination above referred to, and the testimony of *262the witnesses introduced to contradict such cross-examination, were improperly admitted. This testimony was prejudicial to respondent, and could have been offered for no other purpose. The court was in error in not sustaining respondent’s objections to all this testimony.
There are some minor propositions which do not require consideration. Upon a new trial they will doubtless be avoided.
For the error pointed out, the conviction and judgment are reversed and set aside, and a new trial is ordered.
Blair, C. J., and Ostrander and Moore, JJ., concurred with McAlvay, J.